UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA _)
v. )
) Criminal No. 19-mj-49 (RM
TIGHE BARRY, ) “E I L E D
dant. ‘
eee JAN 22 2020
Clerk, U.S. District & Bankruptcy
MEMOR ANDUM Courts for the District of Columbia

On October 18, 2019, the Court orally pronounced Defendant Tighe Barry to be sentenced
to Six (6) Days Incarceration with credit for time served, a $25.00 Special Assessment; and a
$75.00 fine. See 10/18/2019 Min. Entry. On November 19, 2019, the Court requested
supplemental briefing addressing how Count 2 of the Information should be classified, and held
the issuance of a judgment in abeyance pending resolution of that issue. See Order, ECF No.
18. Although the Coit may retrospectively question its prior oral pronouncement, its written
judgment may not conflict with the oral pronouncement. See United States v. Booker, 436 F.3d
238, 245 (D.C. Cir. 2006) (“[T]he written judgment form is a nullity to the extent it conflicts
with the previously pronounced sentence.”); United States v. Jabr, 19-CR-105 (PLF), 2019 WL
6135456, at *3 (D.D.C. Nov. 19, 2019) (finding lack of jurisdiction to modify conditions
imposed at a sentencing hearing). As the Court cannot modify its oral pronouncement

by changing the Judgment, there is no basis to continue to hold the Judgment in abeyance.
Thus, the Court issues its Judgment and Statement of Reasons consistent with the
October 19, 2019 hearing. The Court expresses no opinion on the merits of how Count 2 of the

Information should be classified.

nr fe Mp

DATE ROBIN M. MERIWEATHER
UNITED STATES MAGISTRATE JUDGE
